DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art Kaifosh et al. (US Pub: 2018/0024635 A1) teaches a functional neuromuscular sensor array, but do not teach claim 1,“A system, comprising: a plurality of neuromuscular sensors, each of which is configured to record a time- series of neuromuscular signals from a surface of a user's body; at least one computer hardware processor; and at least one non-transitory computer-readable storage medium storing processor- executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform: applying a source separation technique to the time series of neuromuscular signals recorded by the plurality of neuromuscular sensors to obtain a plurality of neuromuscular source signals and corresponding mixing information; aligning the plurality of neuromuscular source signals to a plurality of template neuromuscular source signals, the aligning comprising: determining, using a cost function, a distance between first features and second features, the first features obtained from the plurality of neuromuscular source signals and/or the corresponding mixing information, the second features obtained from the template neuromuscular source signals and/or corresponding template mixing information; and identifying, based on results of the aligning and for each of one or more of the plurality of neuromuscular source signals, an associated set of one or more biological structures.”, claim 16, “A method, comprising: using at least one computer hardware processor to perform: applying a source separation technique to the time series of neuromuscular signals recorded by the plurality of neuromuscular sensors to obtain a plurality of neuromuscular source signals and corresponding mixing information; aligning the plurality of neuromuscular source signals to a plurality of template neuromuscular source signals, the aligning comprising: determining, using a cost function, a distance between first features and second features, the first features obtained from the plurality of neuromuscular source signals and/or the corresponding mixing information, the second features obtained from the template neuromuscular source signals and/or corresponding template mixing information; and identifying, based on results of the aligning and for each of one or more of the plurality of neuromuscular source signals, an associated set of one or more biological structures.” And claim 17, “At least one non-transitory computer-readable storage medium storing processor- executable instructions that, when executed by at least one computer hardware processor, cause the at least one computer hardware processor to perform: applying a source separation technique to the time series of neuromuscular signals recorded by the plurality of neuromuscular sensors to obtain a plurality of neuromuscular source signals and corresponding mixing information; aligning the plurality of neuromuscular source signals to a plurality of template neuromuscular source signals, the aligning comprising: determining, using a cost function, a distance between first features and second features, the first features obtained from the plurality of neuromuscular source signals and/or the corresponding mixing information, the second features obtained from the template neuromuscular source signals and/or corresponding template mixing information; and identifying, based on results of the aligning and for each of one or more of the plurality of neuromuscular source signals, an associated set of one or more biological structures.”
Specifically, Kaifosh teaches the structure of the neuromuscular sensing device but is silent with respect to mixing the signal and using plurality of template neuromuscular source signals whereby the signal are aligned using the mixing information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Murphy et al. (US Pub: 2006/0018833 A1) is cited to teach a similar type of neuromonitoring emboidment in figures 1-3 embodiments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        June 4, 2022.